Citation Nr: 1437242	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-11 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit on appeal.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.

CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently experiences bilateral hearing loss attributable to in-service noise exposure.  He asserted that he had 4 years of significant noise exposure from weapons without the benefit of hearing protection.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss.

First, the Board finds that the VA audiological consult report dated in August 2007 show a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.


ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


